Citation Nr: 0322188	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-02 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
death pension benefits in the amount of $1,647.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from September 1942 until 
November 1945.  He died in October 1983, and the appellant is 
his surviving spouse.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a February 2001 
decision of the Committee on Waivers and Compromises of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO, and 
VA's duties to notify and assist in development have been 
met.  

2.  By a letter issued in August 1984, the VA advised the 
appellant she had been awarded death pension benefits 
effective October 1, 1983; VA Form 21-8767, Death Pension 
Award Attachment, issued a that time advised the appellant 
that benefits would be terminated if the surviving spouse 
married.

3.  By letter dated in April 1985, the appellant was 
instructed to immediately notify VA of any change in her 
income, net worth, marital status or number of dependents.    

4.  VA Form 21-8767, Death Pension Award Attachment, was 
again issued to the appellant in July 1987, May 1989, April 
1990, July 1991, September 1991, February 1992, October 1992, 
October 1993, May 1996, December 1996 and March 1998.

5.  In September 1999, VA received information by telephone 
to the effect that the appellant had remarried; verification 
of the marriage on [redacted]
, 1999 was received in April 
2000.  

6.  In a letter dated June 2000, the RO indicated that the 
appellant's death pension award was to be terminated in 60 
days time due to a change in her marital status, and further 
apprised the veteran that continued acceptance of payments at 
the present rate would result in an overpayment.  

7.  In July 2000, VA terminated the appellant's benefits, 
effective September 1, 1999.  

8.  The appellant bears significant fault with respect to 
creation of the overpayment in the amount of $1,647.00 by not 
notifying VA of her remarriage and by continuing to accept VA 
benefits after being notified of a proposed termination in 
benefits.  

9.  The evidence does not demonstrate that the appellant 
acted in bad faith with respect to the creation of the 
overpayment.  

10.  Recovery of the overpayment would not create an undue 
hardship.


CONCLUSION OF LAW

Recovery of an overpayment of death pension benefits in the 
calculated amount of $1,647.00 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963(a), 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the appellant's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the 
appellant of the evidence that is necessary to substantiate 
the claim.  VA will also inform the claimant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

A rating decision, statement of the case, and supplemental 
statement of the case, apprised the appellant of the reasons 
and bases for the VA decision, as well as the applicable law.  
A March 2003 letter apprised the appellant of the information 
and evidence she needed to submit to substantiate her claim, 
as well as VA's development assistance.  Based on the above, 
the Board finds that the requirements under the VCAA with 
respect to the duty to notify have been satisfied in this 
case and that no further notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the appellant obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain relevant records held by any source.  The appellant 
is also required to provide the information necessary to 
obtain this evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).

The Board finds that the RO has provided adequate assistance 
in the development of the appellant's claim.  The claims file 
contains several improved Pension Eligibility Verification 
Reports.  Additionally, a financial status report submitted 
in November 2002 is of record.  Moreover, various 
correspondence regarding the appellant's death pension 
benefits are of record.  Finally, reports of contact are 
associated with the claims file.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

In order for the Board to determine whether the overpayment 
was properly created, it must be established that the 
claimant was legally entitled to the benefits in question, or 
if there was no legal entitlement, then it must be shown that 
VA was solely responsible for the claimant being erroneously 
paid benefits.  Sole administrative error connotes that the 
beneficiary neither had knowledge of nor should have been 
aware of the erroneous award.  Further, neither the 
claimant's actions or their failure to act must have 
contributed to payment pursuant to the erroneous award.  38 
U.S.C.A. § 5112(b)(9)(10); 38 C.F.R. § 3.500(b)(2).

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.963(a).  
"Bad faith" is defined in VA regulations as unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a willful intention on the part of the 
claimant to seek an unfair advantage or to neglect or refuse 
to fulfill some duty or contractual obligation."  However, a 
recent decision of the Court has invalidated the use of the 
above-cited phrase as an appropriate basis for a bad faith 
determination.  See Richards v. Brown, 9 Vet. App. 255 
(1996).  In Richards, the Court found that the operative 
language in 38 C.F.R. § 1.965(b)(2) limits bad faith to cases 
in which there is an intent to seek an unfair advantage.  
Thus, the Court held that the use of the phrase neglect or 
refuse to fulfill some duty or contractual obligation found 
in the circular was inconsistent with the regulation and 
cannot be an appropriate basis for a bad faith determination.

If there is no indication of fraud, misrepresentation, or bad 
faith in the record, the indebtedness shall be waived if the 
recovery of the overpayment would be against equity and good 
conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965 
(2002).

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government.  It is intended to 
achieve a result that is fair.  38 C.F.R. § 1.965(a) (2002).  
Six non-exclusive elements are set forth in the regulations 
that must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  
The following six elements, which are not intended to be all 
inclusive consist of: (1) the fault of the debtor; (2) 
balancing of faults between the debtor and VA; (3) undue 
hardship of collection on the debtor; (4) a defeat of the 
purpose of an existing benefit to the veteran; (5) the unjust 
enrichment of the veteran; and (6) whether the veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a).  Each of the six elements must be addressed.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Factual background

The appellant in this case is the surviving spouse of the 
veteran, who died on October [redacted]
, 1983.  In February 1984 the 
appellant applied for death pension benefits.  That request 
was granted in August 1984.  The award of death pension was 
effective October 1, 1983.  The veteran was notified of the 
award by letter dated August 31, 1984.  Enclosed with that 
letter was a VA Form 21-8767, Death Pension Award Attachment, 
which apprised the appellant of factors affecting her right 
to pension benefits, including that benefits would be 
terminated if the surviving spouse married.  VA Form 21-8767 
was again provided to the appellant in July 1987, May 1989, 
April 1990, July 1991, September 1991, February 1992, October 
1992, October 1993, May 1996, December 1996 and March 1998.  
Correspondence dated in April 1985 also instructed her to 
immediately notify VA of any change in her marital status.

In a report of contact of record, it was noted that VA 
received a call from a third-party source on September 20, 
1999, which reported that the appellant had remarried.  

Efforts were undertaken to confirm whether the appellant had 
remarried.  In the course of such efforts, a misunderstanding 
caused the RO to believe that the appellant had died.  Death 
pension benefits were terminated.  In response to such 
action, the RO received a phone call in March 2000 from W.D., 
the appellant's new husband.  He informed the RO that the 
appellant was still alive and that she had remarried.  
Payments were apparently resumed, as the appellant had not 
died and therefore termination of benefits was erroneous.  

In April 2000, the RO obtained a copy of a marriage license, 
verifying that the appellant had remarried on September [redacted]
, 
1999.  

In June 2000, the RO sent a letter to the appellant proposing 
to stop her death pension payments due to the fact of her 
remarriage.  It was noted that her benefits would not be 
readjusted for 60 days following the date of that letter.  
The appellant was invited to submit evidence showing that 
such adjustment should not be made.  Following the 60-day 
period a final determination would be made.  The appellant 
was further informed that if she continued to accept payments 
at the present rate for the next 60 days and it was then 
determined that the proposed adjustment should be 
effectuated, she would have to repay all or part of the 
benefits received during such 60-day period.  Finally, the 
appellant was instructed that, to minimize her potential 
overpayment, she could submit a written statement expressing 
agreement and requesting immediate adjustment of her 
payments.  

In a letter dated July 2000, the appellant expressed 
agreement with the RO's proposal and requested that immediate 
adjustment be made to her payments.  

In January 2001, the appellant requested that her overpayment 
be waived.  She stated that she was financially unable to 
repay the monies received, and submitted a financial status 
report.  She also stated that she had been told by a VA agent 
that she would continue to receive checks until the matter 
was resolved, and that it was not likely that she would have 
to pay back the money since she notified VA of her marriage a 
few days after it occurred.  The financial status report 
reflected net monthly income after expenses of $4.00.

In a letter dated and received in December 2001, the 
appellant advised the VA that her present financial situation 
would only allow her to pay $25.00 a month toward the 
overpayment indebtedness.

Analysis

In the present case, there is no question that there was an 
overpayment of VA benefits.  However, the Board must 
initially determine whether that indebtedness was validly 
created.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that before adjudicating a waiver 
application, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991).  

In the instant case, neither the appellant nor her 
representative have challenged the creation of the 
indebtedness.  In fact, upon receiving a June 2000 letter 
from VA proposing an adjustment in her pension payments due 
to her remarriage, the appellant responded by agreeing that 
she was no longer eligible for payment and that she concurred 
with the proposed action.  At no time did she argue that 
there was administrative error on the part of VA in the 
creation of this debt.  In a January 2001 statement, she 
claimed to have been informed that she would not likely have 
to repay any overpayment.  However, that statement is not a 
challenge to the validity of the creation of the debt itself.  

The Board has reviewed the indebtedness and finds that its 
creation was not invalid.  The evidence of record confirms 
the appellant's failure to report a change in her marital 
status.  The amount of the indebtedness appears to mirror the 
amount of the overpayment of death pension benefits by VA due 
to the appellant's failure to supply such information, and 
further reflects her decision to accept payment during the 
60-day determination period.  Accordingly, the Board finds 
that the charged indebtedness in the amount of $1,647.00. was 
validly created.

Having established the validity of the debt in question, the 
next question for consideration is whether there is any 
indication of fraud, misrepresentation, or bad faith on the 
part of the appellant in the creation of the overpayment.

In the present case, the appellant failed to inform VA of her 
remarriage in September 2000.  That situation is not 
tantamount to fraud or misrepresentation.  However, it must 
be considered whether her actions constitute "bad faith."  
The determining factor is whether any given conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, with knowledge of 
the likely consequences, and results in a loss to the 
government.  While it is conceivable that the appellant's 
failure to inform VA of her change in marital status was 
motivated by an intent to seek an unfair advantage, the Board 
fails to find bad faith here.  That conclusion is based upon 
Richards v. Brown, 9 Vet. App. 255 (1996), in which it was 
found that the neglect to fulfill some duty or contractual 
obligation was not an appropriate basis for a bad faith 
determination.  Here, the appellant was contractually 
obligated to inform VA of her remarriage.  Thus, based on 
Richards, her failure to do so is insufficient to establish 
bad faith.  

As the evidence does not establish fraud, misrepresentation, 
or bad faith on the part of the appellant, she is entitled to 
a waiver of this indebtedness if the evidence demonstrates 
that recovery of the overpayment would be against equity and 
good conscience.  For the reasons discussed below, the Board 
finds that repayment of the appellant's indebtedness would 
not violate principles of equity and good conscience, and 
accordingly her claim is denied.  

The Board has considered the 6 elements set forth under 
38 C.F.R. § 1.965(a).
The first two "equity and good conscience" elements to 
consider are the fault of the debtor, and balancing the fault 
of the debtor and VA.  As previously discussed, the appellant 
remarried and did not inform VA.  The Board acknowledges her 
January 2001 letter in which she claimed to have notified the 
RO "a few days" following her remarriage.  However, the 
evidence of record in no way substantiates that statement.  
Rather, the evidence reveals that the RO learned of the 
marriage by way of a phone call from a third party in 
September 1999.  Thus, based on the available information, it 
is clear that there is significant fault on the part of the 
appellant.  Moreover, the evidence does not demonstrate any 
fault on the part of VA.  Thus, considerations of fault 
support the conclusion that the appellant's request for a 
waiver of overpayment should be denied.  

The third element to be addressed in considering equity and 
good conscience is "undue hardship," described as "[w]hether 
collection would deprive debtor or family of basic 
necessities."  38 C.F.R. §1.965(a)(3).  A financial status 
report submitted in January 2001 showed the combined monthly 
income for the appellant and her husband to be $789.00.  
Their combined expenses totaled $785.00.  As the appellant's 
monthly household income exceeds her expenses, albeit by a 
slim margin, the Board finds that no undue hardship would 
result from repayment of the debt.  Further, in December 
2001, the appellant expressed an ability to pay an amount 
monthly toward the indebtedness.

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  Such has not been demonstrated here.  The 
purpose of the award of death pension was to make up some of 
the income lost upon the death of the appellant's first 
husband, a veteran.  Such pension payments served their 
intended purpose during the period of her established 
entitlement.  Once the appellant remarried, such payments 
were supposed to cease at that time.  Thus, recovery of the 
overpayment would not be self-defeating but would rather 
affirm the intended purpose of the pension award as 
understood by all parties involved.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain.  It stands to reason, that, since repayment of 
the debt would not result in undue hardship, a waiver of the 
indebtedness here would result in unfair gain.  The appellant 
received monies to which she was not entitled, and in 
fairness such monies should be remitted where the financial 
resources are available to do so, as here.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the appellant relinquishing a valuable 
right or incurring a legal obligation.  The appellant has not 
claimed that she relinquished any right or incurred any legal 
obligation or that she relied upon VA to her detriment, nor 
do the facts show such.  To the contrary, a June 2000 letter 
from the RO clearly explained the consequences of accepting 
further payments prior to a final determination on the 
proposed readjustment in payments.  Due to such letter, the 
Board is not persuaded by the appellant's assertions, made by 
letter in January 2001, that a VA agent informed her she 
would not likely have to repay the overpayment.  Such 
statement, if ever made, was apparently based on the 
appellant's contention that she had promptly notified VA of 
her remarriage.  However, as previously discussed, there is 
no evidence to show that such notice was ever given.  Thus, 
this sixth element does not support the appellant's request 
for a waiver of overpayment. 

The record does not demonstrate any additional factors which 
should be considered in adjudicating the appellant's claim 
for a waiver of the indebtedness, and the appellant has 
identified no other such factors.

In conclusion, the appellant's debt owed to VA is valid.  As 
the evidence does not show fraud, misrepresentation, or bad 
faith, she is not precluded from a waiver of overpayment of 
such indebtedness.  However, with the balancing of fault 
between the VA and debtor, the evidence does not demonstrate 
that repayment in this case would run counter to principles 
of equity and good conscience.  As such, the Board finds that 
no waiver is appropriate.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Waiver of recovery of an overpayment of VA pension benefits 
in the amount of $1,647.00 is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

